Reed, J.,
delivered the opinion of the court.
The state revenue agent brought suit to recover from three members of the board of supervisors of Lincoln county, and the sureties on their bonds, a certain amount of money paid to a special auditor for auditing the county books of Lincoln county, claiming that the appropriation for such payment was illegal. A demurrer to the declaration was sustained, and an appeal taken to this court.
We only deem it necessary to consider and decide one. question presented in this ease. The legislature, by Act approved April 16, 1910, being House Bill No. 557, and chapter 289 of the Laws of Mississippi of 1910, ratifying, confirming, and legalizing the disbursement of the funds of Lincoln county in the payment to the special auditor, provides: “That the payment by the board of supervisors of, Lincoln county, out of the county funds, to C. J. Moore, an expert accountant and auditor, for his services in auditing, examining and reporting the condition of the books of the county officers of Lincoln county, during the year 1909, under appointment by the governor, is hereby ratified, confirmed and legalized.”
Appellant in his declaration, contends that the legislature in special session had no authority to enact the law, ■ because it was neither an appropriation nor revenue bill, nor' was it submitted in writing to the legislature by the governor. The declaration shows that the bill was introduced into the house of representatives, passed that' body, and then passed the senate, and then was approved *398by the governor. There is nothing on the face of the bill as enrolled, nor in its introduction, passagé, and approval, to show that it was not a proper enactment by the legislature.
We specially note that the governor, who has the authority to- submit to the legislature measures for their consideration and action, has approved this bill. The statute, as delivered by the legislature, appears to be a regularly enacted law, and following the prescribed. mode, which included the attestation by the presiding officers of the two branches, the speaker of the house of representatives and the president of the senate, and we will accept it as such. The subject of the duty of the courts to accept as valid legislative enactments all acts duly authenticated and appearing regular, and to have been passed in the prescribed mode, is fully discussed in the eases of Ex parte Wren, 63 Miss. 512, 56 Am. Rep. 825, and Hunt v. Wright, 70 Miss. 298, 11 So. 608. See Field v. Clark, 143 U. S. 676, 12 Sup. Ct. 495, 36 L. Ed. 294.
The trial judge did not err in sustaining the demurrer.

Affirmed.